Case: 14-13680     Date Filed: 03/11/2015   Page: 1 of 8


                                                               [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 14-13680
                              Non-Argument Calendar
                            ________________________

                    D.C. Docket No. 8:12-cv-01755-EAK-TBM


DAVID RIGGINS,

                                                     Plaintiff - Appellant,

versus



POLK COUNTY,
a political subdivision of the State of Florida,

                                                   Defendant - Appellee.

                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                  (March 11, 2015)

Before TJOFLAT, WILSON and JORDAN, Circuit Judges.

PER CURIAM:
               Case: 14-13680      Date Filed: 03/11/2015   Page: 2 of 8


      David Riggins challenged, on equal protection grounds, a Polk County

ordinance that grants women-owned and minority-owned business enterprises

bidding for municipal contracts the opportunity to match the lowest qualifying bid

if their original bid was within five percent of the lowest bid. The district court

dismissed Mr. Riggins’ action for lack of subject-matter jurisdiction because Mr.

Riggins lacked Article III standing. Because we agree with the district court that

Mr. Riggins’ company, D.C. Riggins, Inc., and not Mr. Riggins, is the proper

plaintiff in this action, we affirm.

                                           I

      “When a district court dismisses a plaintiff’s [complaint] for lack of

standing, we review de novo the court’s legal conclusions, and we review its

factual findings for clear error.”     McCullum v. Orlando Regional Healthcare

System, Inc., 768 F.3d 1135, 1141 (11th Cir. 2014). To establish Article III

standing, a plaintiff must show (1) a concrete and particularized injury in fact that

is actual or imminent; (2) that the injury is fairly traceable to the challenged action

of the defendant; and (3) that the injury is likely to be redressed by a favorable

decision. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992). It is

the burden of the party invoking federal jurisdiction to establish these elements.

Id.

                                           II


                                           2
              Case: 14-13680    Date Filed: 03/11/2015   Page: 3 of 8


      Mr. Riggins, a white male, brought a pro se action under 42 U.S.C. § 1983

against Polk County, alleging race and gender discrimination in the bidding award

of Polk County Quote 12-037. Mr. Riggins alleged in his amended complaint that

he submitted the lowest qualified bid for Quote 12-037 on behalf of his company,

D.C. Riggins, Inc. He attached to his initial complaint an “Invitation to Quote”

sent from Polk County to D.C. Riggins, Inc., inviting the company to submit a bid

for Quote 12-037 and instructing that the award would be made based on the

overall low bid. Polk County Ordinance 10-005, however, provides a preference

for women-owned and minority-owned business enterprises, which allows such

businesses to match the lowest qualifying bid if their original bid was within five

percent of the lowest bid. Mr. Riggins’ complaint alleged that, by operation of

Ordinance 10-005’s price-matching preference, Quote 12-037 was awarded to the

second-lowest bidder, a business that was given preference because it was owned

by a woman.      Mr. Riggins therefore asserted that Polk County discriminated

against him based on his race and gender and that Ordinance 10-005 violated his

equal protection rights.

      The district court determined that D.C. Riggins, Inc. was the real party in

interest based on the complaint’s factual allegations and the fact that Mr. Riggins

signed the amended complaint in his capacity as president of D.C. Riggins, Inc. It

directed Mr. Riggins to file a second amended complaint substituting D.C. Riggins,


                                        3
                Case: 14-13680   Date Filed: 03/11/2015   Page: 4 of 8


Inc. as the plaintiff and ordered Mr. Riggins to comply with Middle District of

Florida Local Rule 2.03(e), which requires that corporations be represented by

counsel.   Mr. Riggins filed a second amended complaint that repeated the

allegations of the amended complaint, but removed all references to D.C. Riggins,

Inc. and named himself, individually, as the plaintiff. Mr. Riggins signed the

amended complaint in his individual capacity, rather than as president of D.C.

Riggins, Inc.

      The district court ultimately ruled that Mr. Riggins lacked standing to pursue

his action individually. It noted that Mr. Riggins’ second amended complaint

sought injunctive and other equitable relief, as well as the award of attorney’s fees,

but did not request monetary damages. Thus, Mr. Riggins was required to show

that he was likely to suffer future injury at the hands of Polk County and that the

relief he sought would prevent such injury from occurring. The district court

concluded that second amended complaint did not allege a legally cognizable

injury to Mr. Riggins that was distinct from the harm suffered by D.C. Riggins,

Inc. The district court noted that the “Invitation to Quote” was directed to D.C.

Riggins, Inc., and that it was D.C. Riggins, Inc. that submitted a bid to Polk

County. As a result, Mr. Riggins participated in the bidding process only in his

capacity as an officer of D.C. Riggins, Inc., and not in his personal capacity.

Because Mr. Riggins conducted his business as a corporation rather than as an


                                          4
               Case: 14-13680     Date Filed: 03/11/2015   Page: 5 of 8


individual, the district court found that there was no credible threat of enforcement

of Ordinance 10-005 against Mr. Riggins personally. The district court therefore

concluded that Mr. Riggins did not meet the constitutional requirements for

standing because he did not establish a particularized injury that was likely to be

redressed by a favorable decision, and it dismissed the case without prejudice for

lack of subject matter jurisdiction.

      This appeal timely followed.

                                         III

      On appeal, Mr. Riggins contends that he is the proper plaintiff in this action

because Polk County considered his race and gender in awarding the contract at

issue. Mr. Riggins further argues that requiring him to bring suit on behalf of his

company, D.C. Riggins, Inc., and obtain counsel in compliance with Local Rule

2.03(e), denies him due process because he cannot afford counsel and will

therefore be unable to prosecute his claims.

      The district court did not err in dismissing Mr. Riggins’ second amended

complaint for lack of subject-matter jurisdiction based on Mr. Riggins’ lack of

standing. Although Mr. Riggins removed all references to D.C. Riggins, Inc. in his

second amended complaint, the documents submitted with his initial complaint

indicated that it was the company that participated in the bidding process for Quote

12-037. The invitation to quote was directed at D.C. Riggins, Inc., the bid was


                                          5
              Case: 14-13680     Date Filed: 03/11/2015   Page: 6 of 8


submitted on behalf of D.C. Riggins, Inc., and Mr. Riggins’ correspondence with

Polk County indicated that he was acting in his capacity as President of D.C.

Riggins, Inc. Indeed, in letters attached to the initial complaint, Mr. Riggins stated

that “[his] company participates in competitive bidding for municipal contracts.”

Taken together, this evidence demonstrates that D.C. Riggins, Inc., and not Mr.

Riggins personally, participated in the bidding process for Quote 12-037.

      Given that Mr. Riggins did not participate in the bidding process in his

individual capacity, he cannot demonstrate an injury that is particularized to him

and distinct from the injury to D.C. Riggins, Inc. See Lujan, 504 U.S. at 560, n.1.

D.C. Riggins, Inc., as the entity involved in bidding on Quote 12-037, is the party

injured by the alleged inability to compete on equal footing as a result of

Ordinance 10-005. See Ne. Fla. Chapter of Associated Gen. Contractors of Am. v.

City of Jacksonville, 508 U.S. 656, 666 (1993) (“[I]n the context of a challenge to a

set-aside program, the ‘injury in fact’ is the inability to compete on an equal

footing in the bidding process.”). Although the injury to the company may affect

Mr. Riggins as a major shareholder in, and president of, D.C. Riggins, Inc., his

rights are merely derivative and he cannot bring suit to redress the company’s

injury in his own name. See KMS Restaurant Corp. v. Wendy’s Int’l, Inc., 361
F.3d 1321, 1324-25 (11th Cir. 2004) (holding that a shareholder lacks standing to

maintain an action to redress injuries to a corporation in his own name).


                                          6
               Case: 14-13680     Date Filed: 03/11/2015    Page: 7 of 8


Furthermore, any potential injury to Mr. Riggins personally from the application of

Ordinance 10-005 to future bids would be merely hypothetical, as it would be

contingent on Mr. Riggins abandoning the corporate form and participating in the

bidding process as a non-corporate entity. See Lujan, 504 U.S. at 560-61 (stating

that alleged injury must be imminent, not merely hypothetical or conjectural).

      With respect to Mr. Riggins’ argument concerning the district court’s

requirement that he obtain counsel to represent D.C. Riggins, Inc. in accordance

with Local Rule 2.03(e), we recognize that Mr. Riggins failed to specify the district

court’s order directing him to comply with Local Rule 2.03(e) in his notice of

appeal. Nevertheless, we will address the argument as it is apparent that Mr.

Riggins intended to appeal that ruling and that Polk County is not prejudiced by

our consideration of this issue. See KH Outdoor, LLC v. City of Trussville, 465
F.3d 1256, 1260 (11th Cir. 2006) (“In this circuit, it is well settled that an appeal is

not lost if a mistake is made in designating the judgment appealed from where it is

clear that the overriding intent was effectively to appeal.”).

      “We . . . review a district court’s application of local rules for an abuse of

discretion.” Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1302 (11th Cir. 2009). To

show an abuse of discretion, the plaintiff bears the burden of showing that the

district court made a clear error of judgment. Id. Middle District of Florida Local

Rule 2.03(e), which provides that “[a] corporation may appear and be heard only


                                           7
               Case: 14-13680   Date Filed: 03/11/2015   Page: 8 of 8


through counsel admitted to practice” in the district court, M.D. Fla. Local Rule

2.03(e), is consistent with the well-established rule that a corporation cannot

appear pro se and must be represented by counsel. See Palazzo v. Gulf Oil Corp.,

764 F.2d 1381, 1385 (11th Cir. 1985). Importantly, this rule applies even where

the person seeking to represent the corporation is its president and major

shareholder.   Id.   We thus conclude that the district court did not abuse its

discretion in ordering Mr. Riggins to obtain counsel in compliance with Local Rule

2.03(e).

                                        IV

      Based on the foregoing, we affirm.

      AFFIRMED.




                                        8